DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 02/14/2022 has been received and fully considered.
3.	Claims 1-20 remain pending and are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Amended independent claim 1 patentably distinguishes over the applied art at least by reciting “transforming the synthetic data and the seismic data to be positive definite by integrating a wavefield along each trace thereof” and “normalizing corresponding traces of the synthetic data and of the seismic data using an adaptive normalization so that normalized corresponding traces to have same mass’ individually and in combination”, the Examiner respectfully disagrees and asserts that Shen does provide for transforming the synthetic data and the seismic data ((para [0034] The full waveform inversion (FWI) pioneered by Lailly (1983) and Tarantola (1984) has now become the main wave-equation method for inverting the seismic velocity field. The robustness of FWI largely rely on the mathematical construction of the objective functions. From a physics point of view, these objective functions measure the travel-time misfit between the synthetic and the observed events. For data with sufficient low temporal frequencies, the data residual, obtained as the point-wise difference between synthetic and observed data, becomes proportional in amplitude to the travel-time misfit. Injecting these data residuals in the gradient integral produces desired cancellations among the overlaid diving wave-paths, so that the net outcome survived from the cancellation is smooth in the spatial directions supported by the data. In the current stage, it is this smooth update made conventional FWI successful for the shallow velocity update. The issue of the low frequency is conventionally linked to the diving waves. There are efforts trying to extend the computation of the travel-time misfit from diving waves to reflections, further para 55)), and updating the velocity model using a number of iterations (see para 08, 0040), wherein the updated velocity model is usable to determine presence of natural resources in the explored underground structure (see para 24). Engquist et al., used as a secondary reference in the rejection, provides for integrating the wavefield “wavefield data propagation” along each trace (see section “2. Full Waveform Inversion”, Full Waveform Inversion (FWI) is a nonlinear inverse technique that utilizes the entire wavefield information to estimate the earth properties. Wave-propagation modeling is the most basic step in seismic imaging; see further page 4, the forward propagation and the adjoint wavefield propagation); and further provides for normalizing corresponding traces of the transformed synthetic and seismic data using an adaptive normalization so that normalized corresponding traces to have same mass (see page 6 section 4 “Data normalization” and further page 5 “Mass-preserving map). A map T : X ! Y is mass-preserving if for any measurable set B 2 Y , (9) _(T􀀀1(B)) = _(B) If this condition is satis_ed, _ is said to be the push-forward of _ by T, and we write _ = T#_ Given two nonnegative densities f = d_ and g = d_, we are interested in the mass-preserving map T such that f = g _ T. The transport cost function c(x; y) maps pairs (x; y) 2 X _ Y to R [ f+1g, which denotes the cost of transporting one unit mass from location x to y. The most common choices of c(x; y) include jx􀀀yj and jx􀀀yj2. We are interested in _nding the optimal map that minimizes the total cost which formally de_nes a class of metrics: the Wasserstein distance), said updating the velocity model by applying the Wasserstein metric-based FWI to the normalized corresponding traces of the transformed synthetic and seismic data (page 4 “3. Optimal Transport and the Wasserstein metric”), and that the combination of Shen et al. and Engquist et al. clearly render obvious the limitations, contrary to applicant’s assertions.
As per Applicant’s assertions that: “Contrary to OOA’s position, Shen alone and in combination with Engquist does not render obvious the steps of claim 1 being performed iteratively as recited in claim 2”, the Examiner respectfully notes that Shen et al. does provides for performing the iterative process in which a quasi-Newton's update to V, and then repeat the steps a, b and c [para 0040]. The simple procedure outlined above can already generate quite satisfactory results for the Marmousi example described below. [0041] The true Marmousi velocity model is shown in FIG. 5B. We use a Ricker wavelet of peak frequency 15 Hz to simulate the “observed” data. The simulator is an elastic code but running at constant density and zero shear velocity. All reflections are generated from the pressure velocity perturbations. The maximum recording time is 3 seconds and the sampling interval in time is 6 ms. The averaged power spectrum normalized by the maximum value from a shot gather at the center of the model shows the frequency content is up to 47 Hz. We generate an initial velocity model (FIG. 3) by significantly smoothing the true Marmousi model. At the first iteration, the data residual obtained as a direct point-wise difference between the synthetic and the observed data, d.sup.s−d.sup.0, looks just like the high frequency data itself (FIG. 4A). In this particular gather, there are 448 traces span a distance of 9 km. It has been widely documented that the gradient computation using these types of data residual fails to produce good velocity updates. The 2-D shot gather as shown by FIG. 4A has a dimension of N.sub.t×N.sub.r=501×448, where N.sub.t is the number of samples in time and N.sub.r is the number of receiver traces. FIG. 4B shows the residual after the b-spline projection by (B.sub.dB*.sub.dB.sub.dB*.sub.d(ds.sup.s−d.sup.0)), in which B.sub.d=B.sub.31,71.sup.3,3. Here the sub-scripts 31 and 71 refer to the dimension parameters in time and receiver, respectively. Clearly, isolated events in FIG. 4A are merged into much fewer events each of which is of much larger scale in time. Unlike the Fourier low-pass filtering, these events are still local. The single shot gradient (FIG. 4C) does not resemble the structure of the true model. Instead, it produces many concentric circles around the source point. It is the stacking of many single shot gradients that reveals the structure of the true model (FIG. 4D). With 40 Linearized Broyden-Fletcher-Goldfarb-Shanno (L-BFGS) iterations, at a rate of 1-update/iteration, the resulting velocity is already interpretable, further para 49-52); the that the combination of the cited references clearly render obvious the limitation as claimed. 
As per Applicant’s assertions that: “Applicant’s found no evidence computing the Frechet derivative”, the Examiner respectfully disagrees and points to Engquist et al. page 3-5, We will see that it is desirable to require the scaling function to be differentiable so that it is easy to apply chain rule when calculating the Frechet derivative for FWI back propagation and better suited for the Monge-Ampere solver. With the adjoint-state method, one only needs to solve two wave equations numerically to compute the Frechet derivative, the forward propagation and the adjoint wavefield propagation). As per Applicant’s arguments with regards to claim 5, the Examiner respectfully notes that Engquist et al. page 3 does provides the claimed constants, some data pre-processing is needed before we can implement the Wasserstein-based FWI. In [36, 37] we normalized the signals by adding a constant, f (t) = (2); said constant is chosen so precisely that it worked remarkably well in realistic large-scale examples [36, 37] together with the adjoint-state method for optimization in either the 1D or the Monge-Ampère based techniques), and that the combined references clearly render obvious the limitation, contrary to applicant’s assertions.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (USPG_PUB No. 2019/0086564), in view of Engquist et al. (Seismic Inversion and the Data Normalization for Optimal Transport, 2018 (23 pages)).
	6.1	In considering claims 1, 8, and 15, Shen et al. teaches a method of seismic exploration of an underground structure using a Wasserstein metric-based full-wave inversion, FWI, the method comprising: 
obtaining seismic acquired over the explored underground structure (para [0030] Seismic data is acquired at a surface (e.g. the earth's surface, ocean's surface, or at the ocean bottom) as seismic traces which collectively make up the seismic dataset); generating synthetic data based on a velocity model (para [0036] The b-spline projected objective function, proposed in an embodiment; the synthetic data ds is viewed as a function of velocity V; Equations (1) and (2) suggest the difference from the standard high frequency FWI compared to this work is that we have replaced the conventional data residual ds-d0 by .sub.dB*.sub.dB.sub.dB*.sub.d(d.sup.s-d.sup.0)), see further para 41); Shen et al. appears to provide for transforming the synthetic data and the seismic data (see para 55), and updating the velocity model using a number of iterations (see para 08, 0040), wherein the updated velocity model is usable to determine presence of natural resources in the explored underground structure (see para 24). However, he does not expressly state that said transforming the synthetic data and the seismic data to be positive definite is transformed by integrating a wavefield along each trace and to have a same mass using an adaptive normalization; and said updating the velocity model by applying the Wasserstein metric-based FWI to the transformed synthetic and seismic data.
Engquist et al. teaches integrating the wavefield along each trace (see section “2. Full Waveform Inversion”, Full Waveform Inversion (FWI) is a nonlinear inverse technique that utilizes the entire wave_eld information to estimate the earth properties. The notion of FWI was _rst brought up three decades ago [18, 30] and has been actively studied and applied with the increase in computing power. It is now a common technique in practice. Wave-propagation modeling is the most basic step in seismic imaging; see further page 4,  the forward propagation and the adjoint wavefield propagation) and normalizing corresponding traces of the transformed synthetic and seismic data using an adaptive normalization so that normalized corresponding traces to have same mass (see page 6 section 4 “Data normalization” and further page 5 “Mass-preserving map). A map T : X ! Y is mass-preserving if for any measurable set B 2 Y , (9) _(T􀀀1(B)) = _(B) If this condition is satis_ed, _ is said to be the push-forward of _ by T, and we write _ = T#_ Given two nonnegative densities f = d_ and g = d_, we are interested in the mass-preserving map T such that f = g _ T. The transport cost function c(x; y) maps pairs (x; y) 2 X _ Y to R [ f+1g, which denotes the cost of transporting one unit mass from location x to y. The most common choices of c(x; y) include jx􀀀yj and jx􀀀yj2. We are interested in _nding the optimal map that minimizes the total cost which formally de_nes a class of metrics: the Wasserstein distance), said updating the velocity model by applying the Wasserstein metric-based FWI to the normalized corresponding traces of the transformed synthetic and seismic data (page 4 “3. Optimal Transport and the Wasserstein metric”).
Shen et al. and Engquist et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Engquist et al. is similar to that of Shen et al. Therefore, it would have been obvious at the time of filing of the Applicant’s invention to combine the method of Engquist et al. with that of Shen et al. because Engquist et al. teaches the improvement of convexity of the misfit sensitivity curve (see bottom of page 6).
6.2	As per claims 2, 16, the combined teachings of Shen et al. and Engquist et al. teach that wherein the generating, the normalizing, the transforming and the updating are performed iteratively until a loop-exit condition is met (see Shen et al. para 40-41, [0040]  Produce a quasi-Newton's update to V, and then repeat the steps a, b and c. The simple procedure outlined above can already generate quite satisfactory results for the Marmousi example described below. [0041] The true Marmousi velocity model is shown in FIG. 5B. We use a Ricker wavelet of peak frequency 15 Hz to simulate the “observed” data. The simulator is an elastic code but running at constant density and zero shear velocity. All reflections are generated from the pressure velocity perturbations. The maximum recording time is 3 seconds and the sampling interval in time is 6 ms. The averaged power spectrum normalized by the maximum value from a shot gather at the center of the model shows the frequency content is up to 47 Hz. We generate an initial velocity model (FIG. 3) by significantly smoothing the true Marmousi model. At the first iteration, the data residual obtained as a direct point-wise difference between the synthetic and the observed data, d.sup.s−d.sup.0, looks just like the high frequency data itself (FIG. 4A). In this particular gather, there are 448 traces span a distance of 9 km. It has been widely documented that the gradient computation using these types of data residual fails to produce good velocity updates. The 2-D shot gather as shown by FIG. 4A has a dimension of N.sub.t×N.sub.r=501×448, where N.sub.t is the number of samples in time and N.sub.r is the number of receiver traces. FIG. 4B shows the residual after the b-spline projection by (B.sub.dB*.sub.dB.sub.dB*.sub.d(ds.sup.s−d.sup.0)), in which B.sub.d=B.sub.31,71.sup.3,3. Here the sub-scripts 31 and 71 refer to the dimension parameters in time and receiver, respectively. Clearly, isolated events in FIG. 4A are merged into much fewer events each of which is of much larger scale in time. Unlike the Fourier low-pass filtering, these events are still local. The single shot gradient (FIG. 4C) does not resemble the structure of the true model. Instead, it produces many concentric circles around the source point. It is the stacking of many single shot gradients that reveals the structure of the true model (FIG. 4D). With 40 Linearized Broyden-Fletcher-Goldfarb-Shanno (L-BFGS) iterations, at a rate of 1-update/iteration, the resulting velocity is already interpretable, further para 49-52).
4.3	With regards to claims 3, 10, and 17, the combined teachings of Shen et al. and Engquist et al. teach the applying of the Wasserstein metric-based includes computing a Fretchet derivative (see Engquist et al. page 3-5, In large-scale realistic 3D FWI, there are typically millions of variables describing m(x). It is not practical to compute the derivative of the misfit function with respect to each model variable directly. With the adjoint-state method, one only needs to solve two wave equations numerically to compute the Frechet derivative, the forward propagation and the adjoint wavefield propagation; In large-scale realistic 3D FWI, there are typically millions of variables describing m(x). It is not practical to compute the derivative of the misfit function with respect to each model variable directly. With the adjoint-state method, one only needs to solve two wave equations numerically to compute the Frechet derivative, the forward propagation and the adjoint wavefield propagation).
6.4	Regarding claims 4, 11, and 18, the combined teachings of Shen et al. and Engquist et al. teach that wherein the adaptive normalization is a linear normalization (see Engquist et al. page 17, 19).
6.5	As per claims 5, 12, and 19, the combined teachings of Shen et al. and Engquist et al. teach that wherein a normalization constant used in the linear normalization is chosen as small as possible as long as the synthetic data and the seismic data remaining positive definite (see Engquist et al. page 3, Since these constraints are not expected for seismic signals, some data pre-processing is needed before we can implement the Wasserstein-based FWI. In [36, 37] we normalized the signals by adding a constant, ~ f (t) = (2) This worked remarkably well in realistic large scale examples [36, 37] together with the adjoint-state method for optimization in either the 1D or the Monge-Ampère based techniques. This linear normalization does, however, not give a convex misfit functional with respect to simple shifts. Other normalizations that generate convex misfits were also tried as, for example, only using the positive part of the signals, squaring or taking the envelope or the absolute values [11, 12]. It was puzzling that these misfit functionals performed poorly with realistic datasets. FWI will be introduced in section two, and we will present relevant parts of optimal transport theory as background in section three. The new material is in section four where data normalizations are discussed. We will see that it is desirable to require the scaling function to be differentiable so that it is easy to apply chain rule when calculating the Fréchet derivative for FWI backpropagation and also better suited for the Monge-Ampère solver. Other aspects of normalization are also discussed that explain the contradictions mentioned above and finally).
6.6	With regards to claims 6, 13, and 20, the combined teachings of Shen et al. and Engquist et al. teach that wherein the underground formation includes a salt body (see Shen para 26).
6.7	Regarding claims 7, 14, the combined teachings of Shen et al. and Engquist et al. teach the step of generating a subsurface model based on the velocity model and other information, prior to generating the synthetic data (see Shen para 24, 30).
6.8	As per claim 9, the combined teachings of Shen et al. and Engquist et al. teach that wherein the data processing unit performs iteratively generating synthetic data based on the velocity model (see Shen para 40, 49-52), transforming the synthetic data and the seismic data, normalizing the transformed synthetic and seismic data, and updating the velocity model by applying the W2-based FWI to the transformed and normalized synthetic and seismic data, until a loop-exit condition is met (see title, abstract, intro, page 6, section 3-4). Therefore, it would have been obvious at the time of filing of the Applicant’s invention to combine the method of Engquist et al. with that of Shen et al. because Engquist et al. teaches the improvement of convexity of the misfit sensitivity curve (see Shen et al. para 40-41, [0040]  Produce a quasi-Newton's update to V, and then repeat the steps a, b and c. The simple procedure outlined above can already generate quite satisfactory results for the Marmousi example described below. [0041] The true Marmousi velocity model is shown in FIG. 5B. We use a Ricker wavelet of peak frequency 15 Hz to simulate the “observed” data. The simulator is an elastic code but running at constant density and zero shear velocity. All reflections are generated from the pressure velocity perturbations. The maximum recording time is 3 seconds and the sampling interval in time is 6 ms. The averaged power spectrum normalized by the maximum value from a shot gather at the center of the model shows the frequency content is up to 47 Hz. We generate an initial velocity model (FIG. 3) by significantly smoothing the true Marmousi model. At the first iteration, the data residual obtained as a direct point-wise difference between the synthetic and the observed data, d.sup.s−d.sup.0, looks just like the high frequency data itself (FIG. 4A). In this particular gather, there are 448 traces span a distance of 9 km. It has been widely documented that the gradient computation using these types of data residual fails to produce good velocity updates. Here the sub-scripts 31 and 71 refer to the dimension parameters in time and receiver, respectively. Clearly, isolated events in FIG. 4A are merged into much fewer events each of which is of much larger scale in time. Unlike the Fourier low-pass filtering, these events are still local. The single shot gradient (FIG. 4C) does not resemble the structure of the true model. Instead, it produces many concentric circles around the source point. It is the stacking of many single shot gradients that reveals the structure of the true model (FIG. 4D). With 40 Linearized Broyden-Fletcher-Goldfarb-Shanno (L-BFGS) iterations, at a rate of 1-update/iteration, the resulting velocity is already interpretable, further para 49-52, and bottom of page 6 of Engquist et al.).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	7.1	Tan et al. (US PG_PUB No. 2018/0017690) teaches a method for iteratively inverting seismic data to jointly infer a model for at least P-wave velocity and attenuation parameters of the subsurface.
	7.2	Wang et al. (USPG_PUB No. 2017/0168167) teaches a method for seismic wavefield processing, including time domain reconstructed full wavefield inversion (TDRFWI) of seismic survey data.
8.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        May 21, 2022